297 S.W.3d 644 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Collin M. TRAMBLE, Defendant/Appellant.
No. ED 91162.
Missouri Court of Appeals, Eastern District, Division Two.
November 17, 2009.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for Plaintiff/Respondent.
Robert W. Lundt, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Collin M. Tramble appeals from the trial court's judgment entered upon a jury verdict finding him guilty of murder in the second degree and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).